DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 11/02/2020, is acknowledged. No new claims are added or cancelled. Claims 14, 6-20 are currently pending wherein claims 9-20 are withdrawn.

Drawings

 The drawings (Fig. 2) were received on 11/02/2020.  The drawing is acceptable.
 
The objection to drawing under 37 CFR 1.84(p)(4) is withdrawn.

Specification
Amendment to specification over comes the objection and the objection to the disclosure is withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendment to Claim 8  overcomes the rejection under 35 USC § 112 and the rejection under 35 USC § 112 is withdrawn.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over by UM  (20170337442 A1, has PCT Pub no WO2016080716 having publication date May 26, 2016) in view of Wach et al. (20060098097 A1).
	Regarding claim 1,UM discloses (see Fig. 3 and Fig. 2)  an iris recognition camera system (200a see paragraph [0052]) comprising: 
	an optical unit (110)  configured to collect optical information of an iris;
	an imaging unit (14) configured to output the optical information of the iris obtained from the optical unit (see paragraph [0039]),
	display units (120a-120) respectively arranged at upper, lower, left, and right sides of the imaging unit so as to surround the imaging unit (see paragraph [0058]; and
	a control unit (150 as in Fig. 1configured to control driving of the display units to guide a user to move the iris (see paragraph [0107], 
	wherein the optical unit (110 see Fig. 2)) comprises: 
	a first group (first group consist of lenses 10a) having a first thickness and refracting light incident from an object; and a second group (second group consist of lenses 10b-10c-10d) disposed adjacent to a back surface of the first group and comprising at least one lens. 
	UM does not state the first group of optical unit comprises a holographic optical element. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include holographic element within an optical system as disclosed by Wach et al. within the optical system of UM for the  purpose of biometric authentication of a person (see paragraph [0057] of Wach et al.).

Regarding claim 3, UM further discloses (see Fig. 1 and fig. 6B)   the display units comprise at least one light emitting module (as in paragraph [0008] discloses the at least one indication unit may include a plurality of indication units, and each of the indication units may include at least one light emitting module). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by UM  (20170337442 A1, has PCT Pub no WO2016080716 having publication date May 26, 2016) in view of Wach et al. (20060098097 A1) and further in view of  Ohashi (20030210473 A1).

Regarding claim 2, UM in view of Wach et al. discloses the iris recognition camera system as in claim 1 and do not teach the first group has negative refractive power.
Ohashi discloses camera system with optical lens (see Fig. 1) having first group G1 has negative refractive power (see paragraph [0176]).
.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over by UM  (20170337442 A1, has PCT Pub no WO2016080716 having publication date May 26, 2016) in view of Betensky et al. (6157496) and further in view of Wach et al. (20060098097 A1).

Regarding claim 6, UM further discloses  an optical unit (110 as in Fig. 2 and as in Fig. 3) configured to collect optical information of an iris (see paragraph [0048]); 
	an imaging unit (14) configured to output the optical information of the iris obtained from the optical unit (paragraph [0049]);
	 a calculation unit (controller 140 as in Fig. 1) configured to analyze a position of captured iris image, generated by the imaging unit, on an image sensor (as stated in paragraph [0096]-[0099] adapted to process raw image received from sensor);
	display unit  (120a-120d as in Fig. 3) arranged at upper, lower, left, and right sides of the imaging unit so as to surround the imaging unit (see paragraph [0053])
	 a control unit (150),  configured to control driving of the display units (120) corresponding to a result value outputted from the calculation unit to guide a user to move the iris ((see paragraph [0101]-[0104].),

	UM  does not state the optical unit comprises a first group having a positive refractive power; and 
a second group having negative refractive power, 
wherein the first group comprises no lens
	Betensky et al. discloses  the optical unit (as in Fig. 1) comprises: a first group (10) having positive refractive power; and a second group (12) having negative refractive power (see column 3, line 57-66).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include positive first  lens group and negative second lens group as disclosed by Betensky et al.  within the optical system of UM in view of Wach et al. to reduce the cost of the system (column 4, line 35-51).
	UM in view of Betensky et al. does not state the first group comprises no lens. 
	Wach et al. discloses iris image capturing device having optical unit (32 as shown in Fig. 3) in which 34 is wave front coding element may include holographic optical element and not lens.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to exclude lens and include holographic element within an optical system as disclosed by Wach et al. within the optical system of UM in view of Betensky et al. for the purpose of biometric authentication of a person (see paragraph [0057] of Wach et al.).

Regarding claim 7, Wach et al. further the first group (34) comprises a holographic optical element (as stated in paragraph [0057], the wavefront coding element may be a holographic element). 

Regarding claim 8, Um in view of Betensky et al. and Wach et al. discloses  the iris recognition camera system as in claim 7 except the holographic optical element (HOE) has a thickness greater than zero and of 0.3 mm or less.
It would have been an obvious matter of design choice to form HOE 0.3 mm or smaller in order to form compact system and biometric authentication of a person, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/02/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/V.P/Examiner, Art Unit 2872                                                                                                                                                                                                        
/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        January 16, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872